Name: Council Decision (EU) 2019/426 of 12 March 2019 appointing a member and two alternate members, proposed by the Kingdom of Belgium, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2019-03-18

 18.3.2019 EN Official Journal of the European Union L 74/100 COUNCIL DECISION (EU) 2019/426 of 12 March 2019 appointing a member and two alternate members, proposed by the Kingdom of Belgium, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Belgian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Michel LEBRUN. (3) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Anne-Marie CORBISIER and Mr Antoine TANZILLI, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Mr Willy BORSUS, Conseiller communal de Marche-en-Famenne, (b) as alternate members:  Mr Laurent HACKEN, Conseiller communal Ã Forest,  Mr Etienne SERMON, Conseiller communal d'Andenne. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 March 2019. For the Council The President E.O. TEODOROVICI (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).